Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Felix Fischer on 4/1/2021.

The application has been amended as follows: 

Line 8 of claim 1 currently reads “disruptor plate mounted with a hinge;”, this has been amended to “disruptor plate mounted with a hinge, wherein the disruptor plate is entirely located upstream of the exhaust port;”.
Line 9 of claim 18 currently reads “turbulence in an external airflow providing a turbulated flow; and”, this has been amended to “turbulence in an external airflow providing a turbulated flow, wherein the disruptor plate is entirely located upstream of the exhaust port; and”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1, and 18 are allowed because they teach an anti-ice system that features a disruptor plate and an exhaust port wherein the disruptor plate is entirely located upstream from the exhaust port.
The best prior art of record is Iarocci (PGPub #2017/0233091) which does teach an anti-ice system with a disruptor plate and an exhaust port, but Iarocci just teaches that the disrupter plate is 
Another prior art of record is Hoag (US #6,092,360) which does teach a system on an aircraft with a disruptor plate and an opening, but Hoag does not teach the disruptor plate is located entirely upstream of the opening.  It would not have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the entire disruptor plate is located upstream of the exhaust port because the disruptor plate is used to close the exhaust port when it is in a flat position and moving the disruptor plate upstream would prevent it from accomplishing this.
Another prior art of record is Sheoran (PGPub #2016/0177724) which does teach a system on an aircraft with a disruptor plate and an opening, but Sheoran does not teach the disruptor plate is located entirely upstream of the opening.  It would not have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the entire disruptor plate is located upstream of the exhaust port because the disruptor plate is used to close the exhaust port when it is in a flat position and moving the disruptor plate upstream would prevent it from accomplishing this.
Another prior art of record is Ertz (PGPub #2012/0312023) which does teach a system on an aircraft with a disruptor plate and an opening, but Ertz does not teach the disruptor plate is located entirely upstream of the opening.  It would not have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the entire disruptor plate is located upstream of the exhaust port because the disruptor plate is used to close the exhaust port when it is in a flat position and moving the disruptor plate upstream would prevent it from accomplishing this.
Claims 2-13, 19, and 20 are allowed due to their respective dependence on allowed claims.
The reasons for the allowance of claims 14-17 are laid out in the final rejection mailed on 2/18/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LAWRENCE GMOSER whose telephone number is (571)270-5083.  The examiner can normally be reached on Mon - Thu 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/W.L.G./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647